Citation Nr: 1828783	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to July 20, 2016, for left temporomandibular joint (TMJ) articular disc disorder.

2.  Entitlement to rating in excess of 20 percent from July 20, 2016 for left TMJ articular disc disorder.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Alexandra Jackson, Attorney


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to March 1995.  He is in receipt of several medals and awards, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2016, the RO granted an increased rating of 20 percent for left TMJ articular disc disorder, effective July 20, 2016.  Because this increase does not constitute a full grant of the benefits sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board acknowledges that the issues of higher ratings for tension headaches and posttraumatic stress disorder, service connection for sleep apnea, hypercholesterolemia, hyperlipidemia, hypertension, joint pain, and fatigue, and an effective date earlier than July 1, 2014, for service connection for tension headaches, have been perfected and certified to the Board.  However, these issues are pending a requested hearing with a Board member.  As such, the issues are not ripe for adjudication at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  Prior to July 20, 2016, the record reflects that the Veteran's service-connected left TMJ articular disc disorder was manifested by range of lateral excursion in excess of 4 mm and inter-incisal range of motion in excess of 40 mm, and flare-ups with painful motion.

2.  From July 20, 2016, the record does not reflect that left TMJ articular disc disorder is manifested by inter-incisal range of motion of 30 mm.

3.  Diabetes mellitus was not present until many years after service and is unrelated to any incident of service.


CONCLUSIONS OF LAW

1.  Prior to July 20, 2016, the criteria for a 10 percent rating, but no higher, for left TMJ articular disc disorder are met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.150, Diagnostic Code 9905 (2017).

2.  From July 20, 2016, the criteria for a rating in excess of 20 percent for left TMJ articular disc disorder are not met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.150, Diagnostic Code 9905 (2017).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 4.3 (2017).

The Veteran's service-connected left TMJ disorder is evaluated under Diagnostic Code (DC) 9905, which provides that limited motion of temporomandibular articulation is rated as follows: a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 30 to 34 mm; ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 29 mm.  A 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm.  38 C.F.R. § 4.150.

The Board also notes that the record, including the Veteran's own credible contentions, reflect his left TMJ disorder is manifested by pain.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Prior to July 20, 2016, the record does not reflect that the Veteran's left TMJ articular disc disorder was manifested by range of lateral excursion of 0 to 4 mm or inter-incisal range of motion of 30 to 34 mm.  The Veteran was afforded a VA examination in February 2013.  The Veteran did not report flare-ups impacting the function of the temporomandibular joint.  Range of motion for lateral excursion was greater than 4 mm, and there was no objective evidence of painful motion.  Range of motion for opening mouth, measured by inter-incisal distance, was greater than 40 mm, and there was no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  Post-test range of motion for lateral excursion was greater than 4 mm.  Post-test range of motion for opening mouth, measured by inter-incisal distance, was greater than 40 mm.  He did not have additional limitation in range of motion of either TMJ following repetitive-use testing and he did not have any functional loss or functional impairment of either TMJ.  However, he had localized tenderness or pain on palpation of joints or soft tissues of left TMJ.  In addition, he had clicking or crepitation of joints or soft tissues of left TMJ.  It was noted that imaging studies of the TMJ did not document degenerative or traumatic arthritis.  

The Veteran has stated that he did not deny flare-ups of pain that impact function of his joint, and stated that he frequently suffered flare-ups and was forced to eat soft food or food that did not have to be thoroughly chewed.  Further, he stated that he could not chew gum at all or it caused excessive pain.  He also asserted that there were many days that his ability to open his mouth was severely limited.  In addition, he stated that he could not eat normal items such as, hamburgers and hot dogs because he could not open his mouth that far, and he took ibuprofen for jaw pain on a regular basis.  However, he did not indicate the exact range of motion measurements during flare-ups.  See July 2014 VA Form 9.  

Based on the foregoing lay and medical evidence, the Board finds that the Veteran is entitled to a rating of 10 percent prior to July 20, 2016.  Although his range of motion test results were noncompensable under DC 9905, he reported flare-ups with painful motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

A rating in excess of 10 percent is not warranted because there is no objective evidence of inter-incisal range of motion of 30 to 34 mm.  See 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board acknowledges his pain and the inconvenience of this disability, but without evidence showing a more restricted range of motion, finds that it is adequately compensated by a 10 percent rating prior to July 20, 2016.

On July 20, 2016, the Veteran was afforded a VA examination.  The Veteran did not report flare-ups of the temporomandibular joints.  In addition, he did not report having functional loss or functional impairment of the joint.  Right lateral excursion was 8 mm, and it was noted that he had difficulty chewing meats.  The examiner indicated that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Further, there was evidence of crepitus or clicking of joints or soft tissue of the right TMJ.  The examiner noted that inter-incisal distance was to 30 mm.  Left lateral excursion was to 10 mm.  It was noted that he had difficulty chewing meats.  Further, there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  In addition, there was evidence of crepitus or clicking of joints or soft tissue of the left TMJ.  On the right and left, he was able to perform repetitive use testing with at least 3 repetitions with no additional functional loss or range of motion after 3 repetitions.  The Veteran was examined immediately after repetitive use over time and it was noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that imaging studies of the TMJ were performed and no degenerative or traumatic arthritis was documented.  In addition, there were no other significant diagnostic test findings or results.  

Nothing in the evidence of record, to include the medical treatment records, document that the Veteran's TMJ symptoms have resulted in inter-incisal range of motion being limited to the extent necessary for a rating in excess of 20 percent under DC 9905, to include during flare-ups.  There is no indication of inter-incisal range of motion limited to less than 30 mm.  See 38 C.F.R. § 4.150, DC 9905.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected left TMJ disorder.  Therefore, a rating in excess of 20 percent from July 20, 2016 is not warranted.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for certain chronic diseases, including diabetes, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his diabetes mellitus is related to service.

Initially, the Board notes that the Veteran's DD Form 214 shows he was awarded a Combat Action Ribbon.  As such, he is entitled to the application of 38 U.S.C. § 1154(b).  The Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required. Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  In this case, the Veteran has not asserted that diabetes mellitus had onset during combat with the enemy.  Further, as discussed below, there is no competent medical evidence or opinions linking his current diabetes mellitus to service.

The Veteran asserts that his service treatment records (STRs) do not include any blood chemistries with his examinations.  He also stated that he remembers a doctor informing him that his blood sugar was elevated and that he needed to "keep an eye on that."  He also asserts that he reviewed his medical records and none of them contain a chemistry showing a contemporaneous blood glucose test or an A1C showing a 3-month average of his blood sugars.  He contends that the proper tests were not performed in service.  He stated that he had multiple stomach viruses and multiple trips to sick bay with non-healing wounds and infections on his feet, and at no time was his blood glucose documented in his charts.  See July 2014 VA Form 9.

The Veteran's STRs are negative for any indication of diabetes mellitus.  A February 1995 STR shows that urinalysis was negative for glucose.  Further, the March 1995 separation examination report shows that urinalysis was negative for sugar and diabetes mellitus was not diagnosed.  The report of medical history shows that he reported never having sugar or albumin in urine.  Post-service medical records indicate that the onset of diabetes was in 2000, which is 5 years subsequent to separation from service.  See, e.g., May 2008 private treatment record.

Further, the Veteran did not have service in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is not presumed to have been exposed to certain herbicide agents, such as Agent Orange, during service.  The evidence of record does not otherwise establish that the Veteran was exposed to herbicide agents while in service.  As he is not entitled to a presumption of herbicide agent exposure, and no direct in-service herbicide agent exposure is shown; presumptive service connection for diabetes mellitus based upon herbicide agent exposure, is not warranted.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

The Board notes that diabetes mellitus was not shown during service or within one year thereafter, and there is no competent medical opinion linking such to service.  The Veteran is competent to report his symptoms about stomach problems and trouble with wounds on his feet.  However, as a lay person without medical training or knowledge, he lacks the requisite medical expertise to render an opinion regarding the diagnosis and/or etiology of his diabetes.  Accordingly, to the extent that his statements are offered to establish the onset of diabetes mellitus in service, they lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

Since the competent evidence of record fails to indicate that the Veteran was diagnosed with diabetes during service or within a year of discharge from service, or that diabetes has been etiologically related to service by competent medical evidence, service connection is not warranted.  

As the preponderance of evidence is unfavorable to the claim, service connection for diabetes is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b).



ORDER

A 10 percent rating, but no higher, for left TMJ articular disc disorder prior to July 20, 2016 is granted. 

A rating in excess of 20 percent for left TMJ articular disc disorder from July 20, 2016 is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


